Citation Nr: 0416954	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-26 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected disabilities.

2.  Entitlement to an increase in a 10 percent rating for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



REMAND

The veteran served on active duty from October 1974 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 RO decision which denied service 
connection for a psychiaric disorder (termed an adjustment 
disorder) claimed as secondary to service-connected 
disabilities, and which also denied an increase in a 10 
percent rating for a service-connected low back disorder 
(degenerative disc disease of the lumbosacral spine with 
lumbosacral strain).

The Board finds that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Documents in the file refer to the veteran receiving Social 
Security Administration (SSA) disability benefits or 
Supplemental Security Income (SSI) benefits.  Related SSA 
records should be obtained, as they may contain information 
relevant to the pending VA claims.  

Given the evidence currently of record, the Board finds that 
a VA examination is warranted on the question of whether the 
veteran's established service-connected disabilities (left 
hip, low back, and right foot disorders) have resulted in a 
psychiatric disorder as required for secondary service 
connection under 38 C.F.R. § 3.310.

With regard to the claim for an increased rating for a low 
back disability, it has been several years since the veteran 
had a VA compensation examination, and he alleges the 
condition has worsened.  Additionally, the rating criteria 
for spine disorders were recently revised, and the RO has not 
had an opportunity to review the claim under such new rating 
criteria.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  Given 
these circumstances, a current VA examination of the low back 
disorder is warranted, focusing on the new rating criteria.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability or SSI benefits to 
the veteran.  Copies of related SSA 
decisions should also be obtained.

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
records dated during and since 2002, and 
not already in the claims folder, 
concerning psychiatric and low back 
disorders.  The RO should then obtain 
copies of the related medical records.

3.  Thereafter, the RO should also have 
the veteran undergo a VA psychiatric 
examination related to his claim for 
secondary service connection for a 
psychiatric disorder.  The claims folder 
should be provided to and reviewed by 
the doctor.  All current chronic 
psychiatric disorders should be 
diagnosed, including any chronic 
adjustment disorder.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate 
rationale, on whether the veteran now 
has a chronic acquired psychiatric 
disorder as the result of his 
established service-connected 
disabilities (left hip, low back, and 
right foot disorders).

4.  The RO should also have the veteran 
undergo a VA examination to determine 
the current severity of his service-
connected low back disorder 
(degenerative disc disease of the lumbar 
spine with lumbosacral strain).  The 
claims folder should be made available 
to the examiner.  All findings necessary 
for rating the low back condition under 
the new rating criteria for spine 
disorders should be provided.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for secondary service connection for a 
psychiatric disorder.  The RO should 
also review the claim for an increased 
rating for a low back disorder, and this 
should include consideration of the new 
rating criteria for spine conditions.  
If the claims are denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


